DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application refer to “a fluid end”. As set forth in MPEP § 2111, claims under examination are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. See also MPEP § 2111.01. 
As understood by the examiner, the term “fluid end” in this context is a term of art referring to a particular type of device (i.e. a “fluid end” is a particular module or assembly found in certain types of fluid pumps which contains the parts directly involved in moving the fluid). This appears to be consistent with the term’s usage in the applicant’s specification (see paragraphs 3 & 4; as well as paragraph 27, especially lines 12-15). 
In view of the above, the term “fluid end” as recited in the claims has been interpreted consistent with the ordinary and customary meaning of the term as it would be understood by a person having ordinary skill in the art, as particularly referring to a device of the type previously described. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2,709,021 to Jones may be considered the closest prior art. US 2,588,313 to Weber et al. is also seen as particularly relevant in several aspects. 
Regarding independent claim 1, the prior art of record does not disclose or reasonably suggest at least the limitation wherein a method of installing a plug into a fluid end comprises installing bolts through the retainer into the body of the arrangement such that the bottom of the retainer seats the plug, in further combination with the additional recited elements of the claim. 
Regarding independent claim 5, the prior art of record does not disclose or reasonably suggest at least the limitations wherein a method of removing a plug from a fluid end comprises untorquing bolts in a retainer that extends into a body of an arrangement and removing the untorqued bolts in the retainer from the body of the arrangement, in further combination with the additional recited elements of the claim.
Regarding independent claim 8, the prior art of record does not disclose or reasonably suggest an arrangement comprising at least one bolt configured to be inserted through at least one hole in a retainer and into a body, in combination with at least two studs configured to attach the body to one surface of the fluid end, in further combination with the additional recited elements of the claim.
Furthermore, the inventions as set forth in claims 1, 5 & 8, when each is considered as a whole, are not otherwise rendered obvious in view of the prior art currently of record. 
Dependent claims 2-4, 6, 7 & 9-13 are allowable at least due to dependency on claim 1, 5 or 8, as appropriate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753